Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Doyle (US 2012/0097149 A1) and Richey (US 2,359,156).
Doyle discloses a solar tracker (See Fig. 7a) comprising a series of torque tubes that are interconnected by bars, wherein the torque tubes (254) comprise a single helical guide on the exterior surface (See Fig. 5) and movement of cam followers along the helical guide translate longitudinal motion of the torque tube to rotational motion of the solar panels ([0060]). Richey discloses a series of torque tubes (34) which contain cam units (38) and the torque tubes oscillate with their cam units and linear movement of the torque tube also results in rotational movement of the tube (see Figs. 1 and 3, see pg. 1 and lines 14-26). Doyle and Richey do not contain the entirety of claims 1 or 14 and no fair reason can be found in the prior art to modify the motion converting devices of Doyle or Richey to contain the entirety of claims 1 or 14.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVINA PILLAY/Primary Examiner, Art Unit 1726